Exhibit 10.9

 

LOGO [g262750262750_1.jpg]

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

UNDER THE MONOTYPE IMAGING HOLDINGS INC.

AMENDED AND RESTATED 2007 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:    Name No. of Shares:    # of shares Grant Date:    Grant Date
Final Acceptance Date:    Grant Date + 30 days

Pursuant to the Monotype Imaging Holdings Inc. Amended and Restated 2007 Stock
Option and Incentive Plan (the “Plan”) as amended through the date hereof,
Monotype Imaging Holdings Inc. (the “Company”) hereby grants a Restricted Stock
Award (an “Award”) to the Grantee named above. Upon acceptance of this Award,
the Grantee shall receive the number of shares of Common Stock, par value $.001
per share (the “Stock”) of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan. The Company
acknowledges the receipt from the Grantee of consideration equal to the par
value of the Shares in the form of cash, past or future services rendered to the
Company by the Grantee or such other form of consideration as is acceptable to
the Company.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank. Upon acceptance of this Award by
the Grantee, the shares of Restricted Stock so accepted shall be issued and held
by the Company’s transfer agent in book entry form, and the Grantee’s name shall
be entered as the stockholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a shareholder with respect to such
shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below.

2. Restrictions and Conditions.

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Committee in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 



--------------------------------------------------------------------------------

(c) If the Grantee’s position as a Director of the Company is voluntarily or
involuntarily terminated for any reason (including death) prior to vesting of
shares of Restricted Stock granted herein, all shares of Restricted Stock shall
immediately and automatically be forfeited and returned to the Company.

3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains a Director of the Company on
such Dates. If a series of Vesting Dates is specified, then the restrictions and
conditions in Paragraph 2 shall lapse only with respect to the number of shares
of Restricted Stock specified as vested on such date.

 

# of Shares

  

% Vested

  

Vesting Date

# of shares

   100%   

Vest on the earlier of (i) the first anniversary of the Grant Date, and

(ii) the date of the annual meeting of stockholders following the Grant

Date.

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Committee may at any time accelerate the vesting schedule specified
in Paragraph 3.

4. Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

 

2



--------------------------------------------------------------------------------

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company.

9. No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee as a Director of the Company and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to take any action to remove the Grantee as a Director of the Company
at any time.

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

MONOTYPE IMAGING HOLDINGS INC. By:           Name:   Douglas J. Shaw   Title:  
President/CEO

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                                                Grantee’s Signature    
Grantee’s name and address:

 

3